UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2010 – September 30, 2010 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) AF Shares Security Description Value Investments in Securities - 90.1% Common Stock - 70.6% Communications - 0.1% News Corp., Class A $ Consumer Discretionary - 16.2% Apollo Group, Inc., Class A (a) Bridgepoint Education, Inc. (a) Career Education Corp. (a) Comcast Corp., Class A Costco Wholesale Corp. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DR Horton, Inc. Ecolab, Inc. Education Management Corp. (a) Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. Home Depot, Inc. ITT Educational Services, Inc. (a) Lincoln Educational Services Corp. (a) Lowe's Cos., Inc. McDonald's Corp. NIKE, Inc., Class B Palm Harbor Homes, Inc. (a) Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Interpublic Group of Cos., Inc. (a) Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 18.5% Alliance One International, Inc. (a) Altria Group, Inc. British American Tobacco PLC, ADR Columbia Sportswear Co. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Kraft Foods, Inc., Class A Manpower, Inc. Molson Coors Brewing Co., Class B National Beverage Corp. Nestle SA, ADR Paychex, Inc. Philip Morris International, Inc. Pilgrim's Pride Corp. (a) Ralcorp Holdings, Inc. (a) Safeway, Inc. Tesco PLC, ADR The Coca-Cola Co. The Kroger Co. The Western Union Co. Unilever NV, ADR Energy - 5.2% BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gazprom Neft JSC, ADR Lukoil OAO, ADR PetroChina Co., Ltd., ADR Petroleo Brasileiro SA, ADR Surgutneftegas OJSC, ADR Transocean, Ltd. (a) Valero Energy Corp. Willbros Group, Inc. (a) Financials - 7.2% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Citigroup, Inc. (a) Marsh & McLennan Cos., Inc. The Bank of New York Mellon Corp. The Travelers Cos., Inc. TNS, Inc. (a) Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc. Washington Federal, Inc. West Coast Bancorp (a) Health Care - 10.4% Abbott Laboratories Alkermes, Inc. (a) Amgen, Inc. (a) BioScrip, Inc. (a) Coventry Health Care, Inc. (a) Express Scripts, Inc. (a) GlaxoSmithKline PLC, ADR Johnson & Johnson LifePoint Hospitals, Inc. (a) Medco Health Solutions, Inc. (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. (a) Zimmer Holdings, Inc. (a) Industrials - 3.0% AGCO Corp. (a) Blount International, Inc. (a) Byd Co., Ltd., Class H CF Industries Holdings, Inc. General Electric Co. Granite Construction, Inc. Illinois Tool Works, Inc. POSCO, ADR Potash Corp. of Saskatchewan, Inc. Smurfit-Stone Container Corp. (a) Textainer Group Holdings, Ltd. The Boeing Co. The Mosaic Co. United Parcel Service, Inc., Class B Information Technology - 2.5% Automatic Data Processing, Inc. Dell, Inc. (a) Microsoft Corp. MoneyGram International, Inc. (a) Verisk Analytics, Inc., Class A (a) Materials - 3.8% Alcoa, Inc. E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A (a) Plum Creek Timber Co., Inc. Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 3.5% AT&T, Inc. Frontier Communications Corp. SK Telecom Co., Ltd., ADR Tele Norte Leste Participacoes SA, ADR Telefonos de Mexico SAB de CV, ADR Verizon Communications, Inc. Utilities - 0.2% FirstService Corp. (a) Total Common Stock (Cost $74,034,062) Rate Preferred Stock - 0.5% Utilities - 0.5% AEP Texas Central Co. % FirstService Corp. Great Plains Energy, Inc. Hawaiian Electric Co., Inc., Series C Indianapolis Power & Light Co. 80 MidAmerican Energy Co. 78 MidAmerican Energy Co. NSTAR Electric Co. Pacific Enterprises Peco Energy Co., Series A The Connecticut Light & Power Co., Series 1947 The Connecticut Light & Power Co., Series 1947 The Connecticut Light & Power Co., Series 1949 Westar Energy, Inc. Total Preferred Stock (Cost $421,559) Principal Rate Maturity Fixed Income Securities - 19.0% Asset Backed Obligations - 0.0% $ Scotia Pacific Co., LLC, Series B (b)(c) % 07/20/28 - Total Asset Backed Obligations (Cost $1,944) - Corporate Non-Convertible Bonds - 17.9% Consumer Staples - 4.3% American Stores Co. 05/01/17 Constellation Brands, Inc. 05/15/17 Dr. Pepper Snapple Group, Inc. 05/01/13 Kraft Foods, Inc. 11/01/11 Smithfield Foods, Inc., Series B 05/15/13 SUPERVALU, Inc. 11/15/14 SUPERVALU, Inc. 05/01/16 Tyson Foods, Inc. 10/01/11 Energy - 1.8% BP Capital Markets PLC 11/07/13 El Paso Corp. (c) 02/15/27 El Paso Performance-Linked Trust (d) 07/15/11 Financials - 4.0% American Express Credit Corp., Series C 08/20/13 General Electric Capital Corp., MTN 09/15/17 Hartford Financial Services Group, Inc. 10/15/11 Hartford Financial Services Group, Inc. 10/15/16 Hartford Financial Services Group, Inc. 03/15/18 Janus Capital Group, Inc. 06/15/17 The FINOVA Group, Inc. (b)(c) 11/15/09 Health Care - 1.5% Health Management Associates, Inc. 04/15/16 UnitedHealth Group, Inc. 03/15/15 WellPoint, Inc. 12/15/14 WellPoint, Inc. 01/15/16 Industrials - 4.1% Church & Dwight Co., Inc. 12/15/12 Johnson Controls, Inc. 01/15/11 Johnson Controls, Inc. 09/15/13 Waste Management, Inc. 03/15/11 Waste Management, Inc. 11/15/12 Materials - 1.6% The Dow Chemical Co. 05/15/18 Weyerhaeuser Co. 03/15/25 Willamette Industries, Inc. 10/01/21 Utilities - 0.6% Constellation Energy Group, Inc. 06/15/15 Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Nevada Power Co., Series L 01/15/15 Total Corporate Non-Convertible Bonds (Cost $17,807,709) Foreign Municipal Bonds - 1.1% Ontario Hydro Residual Strip (Canada) (e) 5.47-5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (e) 10/15/21 Ontario Hydro Residual Strip (Canada) (e) 08/18/22 Ontario Hydro Residual Strip (Canada), Series OC20 (e) 10/01/20 Total Foreign Municipal Bonds (Cost $796,517) Total Fixed Income Securities (Cost $18,606,170) Shares Money Market Funds - 0.0% 31 Schwab Government Money Fund, 0.01% (f) (Cost $31) 31 Total Investments - 90.1% (Cost $93,061,822)* $ Other Assets & Liabilities, Net – 9.9% Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company MTN Medium Term Note PLC Public Limited Company (a) Non-income producing security. (b) Security is currently in default and is on scheduled interest or principal payment. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $167,591 or 0.1% of net assets. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $1,321,156 or 1.2% of net assets. (e) Zero coupon bond. Interest rate presented is yield to maturity. (f) Represents 7-day effective yield as of September 30, 2010. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Level 1 Level 2 Level 3 Total Investments At Value: Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Preferred Stock – Utilities - - Asset Backed Obligations - Corporate Non-Convertible Bonds - Foreign Municipal Bonds - - Money Market Funds - 31 - 31 Total Investments at Value: $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Corporate Non-Convertible Bonds Balance as of 06/30/10 $ Accrued Accretion / (Amortization) Realized Gain / (Loss) - Change in Unrealized Appreciation / (Depreciation) ) Purchases - Sales - Transfers In / (Out) Balance as of 09/30/10 $ Net change in unrealized appreciation / (depreciation) from investments held as of 09/30/10 $ ) THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) AF Shares Security Description Value Common Stock - 100.2% Business Services - 11.5% Expeditors International of Washington, Inc. $ Healthcare Services Group, Inc. Iron Mountain, Inc. Stericycle, Inc. (a) Computer Software - 5.5% ANSYS, Inc. (a) DealerTrack Holdings, Inc. (a) Data Networking - 1.6% Cisco Systems, Inc. (a) Distribution and Industrial Supplies - 8.4% Beacon Roofing Supply, Inc. (a) Fastenal Co. Educational Services - 2.1% American Public Education, Inc. (a) National American University Holdings, Inc. Electronics - 3.6% Intel Corp. Trimble Navigation, Ltd. (a) Energy Services - 7.6% Core Laboratories NV Schlumberger, Ltd. Energy Sources - 6.0% Apache Corp. Ultra Petroleum Corp. (a) Financial Services - 7.2% T. Rowe Price Group, Inc. Visa, Inc., Class A Industrial Applications - 8.4% Actuant Corp., Class A II-VI, Inc. (a) Roper Industries, Inc. Infrastructure - 7.4% Chicago Bridge & Iron Co. NV (a) Jacobs Engineering Group, Inc. (a) Insurance - 2.3% Markel Corp. (a) Life Sciences - 11.1% IDEXX Laboratories, Inc. (a) Techne Corp. Medical Products - 3.9% ResMed, Inc. (a) Pharmaceuticals - 5.3% Alcon, Inc. Teva Pharmaceutical Industries, Ltd., ADR Wireless Telecommunication Services - 8.3% American Tower Corp., Class A (a) QUALCOMM, Inc. Total Common Stock (Cost $118,099,995) Total Investments - 100.2% (Cost $118,099,995)* $ Other Assets & Liabilities, Net – (0.2)% ) Net Assets – 100.0% $ ADR American Depository Receipt (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 99.1% Consumer Discretionary - 10.5% Ford Motor Co. (a) $ Home Depot, Inc. NIKE, Inc., Class B Ross Stores, Inc. The Gap, Inc. Consumer Staples - 7.8% CVS Caremark Corp. The Procter & Gamble Co. Tyson Foods, Inc., Class A Wal-Mart Stores, Inc. Energy - 10.8% Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Noble Corp. Occidental Petroleum Corp. Financials - 15.7% ACE, Ltd. Ameriprise Financial, Inc. Citigroup, Inc. (a) JP Morgan Chase & Co. PartnerRe, Ltd. PNC Financial Services Group, Inc. The Goldman Sachs Group, Inc. Unum Group Health Care - 12.9% Amgen, Inc. (a) Bristol-Myers Squibb Co. Cardinal Health, Inc. Covidien PLC Johnson & Johnson McKesson Corp. Medco Health Solutions, Inc. (a) Industrials - 10.8% 3M Co. Flowserve Corp. General Electric Co. Tyco International, Ltd. United Technologies Corp. Materials - 3.8% International Flavors & Fragrances, Inc. Sealed Air Corp. Technology - 22.5% Apple, Inc. (a) Cisco Systems, Inc. (a) Corning, Inc. Hewlett-Packard Co. IAC/InterActiveCorp. (a) IBM Corp. Intel Corp. Microsoft Corp. Oracle Corp. Texas Instruments, Inc. Tyco Electronics, Ltd. Telecommunications - 2.4% CenturyLink, Inc. Utilities - 1.9% Constellation Energy Group, Inc. Total Common Stock (Cost $153,189,244) Total Investments - 99.1% (Cost $153,189,244)* $ Other Assets & Liabilities, Net – 0.9% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDENSMALL CAP CORE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 98.1% Consumer Discretionary - 17.0% Aeropostale, Inc. (a) $ Big Lots, Inc. (a) Carter's, Inc. (a) Cracker Barrel Old Country Store, Inc. Gymboree Corp. (a) Ruby Tuesday, Inc. (a) Sally Beauty Holdings, Inc. (a) The Warnaco Group, Inc. (a) Tupperware Brands Corp. Wolverine World Wide, Inc. Consumer Staples - 1.5% Del Monte Foods Co. Energy - 3.8% Complete Production Services, Inc. (a) Oil States International, Inc. (a) Financials - 16.7% American Financial Group, Inc. Aspen Insurance Holdings, Ltd. CNA Surety Corp. (a) DuPont Fabros Technology, Inc. REIT Harleysville Group, Inc. Meadowbrook Insurance Group, Inc. National Health Investors, Inc. REIT ProAssurance Corp. (a) StanCorp Financial Group, Inc. World Acceptance Corp. (a) Health Care - 17.7% American Medical Systems Holdings, Inc. (a) Chemed Corp. Emergency Medical Services Corp. (a) Endo Pharmaceuticals Holdings, Inc. (a) Healthspring, Inc. (a) Impax Laboratories, Inc. (a) Kindred Healthcare, Inc. (a) Mednax, Inc. (a) Owens & Minor, Inc. Par Pharmaceutical Cos., Inc. (a) Viropharma, Inc. (a) Industrials - 15.7% Acacia Research Corp. (a) Amerco, Inc. (a) Chart Industries, Inc. (a) Consolidated Graphics, Inc. (a) Crane Co. Deluxe Corp. EMCOR Group, Inc. (a) EnerSys (a) Genco Shipping & Trading, Ltd. (a) Powell Industries, Inc. (a) Materials - 3.6% Cytec Industries, Inc. Rock-Tenn Co., Class A Technology - 20.5% Anixter International, Inc. (a) Arris Group, Inc. (a) CACI International, Inc., Class A (a) InterDigital, Inc. (a) j2 Global Communications, Inc. (a) Power-One, Inc. (a) QLogic Corp. (a) Sanmina-SCI Corp. (a) Seachange International Inc (a) Silicon Laboratories, Inc. (a) Skyworks Solutions, Inc. (a) Tekelec (a) TIBCO Software, Inc. (a) Utilities - 1.6% Nicor, Inc. Total Common Stock (Cost $91,762,691) Total Investments - 98.1% (Cost $91,762,691)* $ Other Assets & Liabilities, Net – 1.9% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: November 19, 2010 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: November 19, 2010
